          Case 1:18-cv-09304-KPF Document 28 Filed 04/16/19 Page 1 of 2

                                                                  MEMO ENDORSED
                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
                                     Case no. 1:18-cv-09304 (KPF)

  TODD DILLON, individually, and KAREN
  LONG, individually and on behalf of all
  others similarly situated,

                 Plaintiff,

  v.

  VENTURE 475, LLC, a New York limited
  liability company D/B/A SYNERGY
  CAPITAL,

                 Defendant.


                               STIPULATION OF DISMISSAL

       Pursuant to Rule 41, Plaintiffs Karen Long and Todd Dillon and Defendant Venture 475,

LLC stipulate to the dismissal with prejudice of all claims in this action with each party to bear

its own attorneys’ fees and costs.

Dated: April 15, 2019                          /s/ Stefan Coleman
                                               Stefan Coleman
                                               law@stefancoleman.com
                                               LAW OFFICES OF STEFAN COLEMAN, P.A.
                                               201 S. Biscayne Blvd, 28th Floor
                                               Miami, Fl 33131
                                               Telephone: (877) 333-9427
                                               Facsimile: (888) 498-8946
                                               Avi R. Kaufman
                                               kaufman@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881

                                               Attorneys for Plaintiffs




                                                  1
          Case 1:18-cv-09304-KPF Document 28 Filed 04/16/19 Page 2 of 2




Application GRANTED. The Clerk of Court is directed to terminate all
pending motions, adjourn all remaining dates, and close this case.


Dated:   April 16, 2019                  SO ORDERED.
         New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
